Case 8:21-cv-01665-TDC Document1 Filed 07/06/21 Page 1of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

 

MARYANN KIBARIAN, :
4701 Willard Avenue, Apt. 834 Civil Case No.:
Chevy Chase, Maryland, 20815 a

Plaintiff, = Formerly Case No. 485903-—V

Circuit Court for Montgomery County, MD

v. *
SAFEWAY, INC., i:
5918 Stoneridge Mall Road
Pleasonston, California, 94588 =

Defendant. =
* * * * * * * * * * * * *

NOTICE OF REMOVAL

 

Defendant, Safeway, Inc. (“Defendant”), by and through its undersigned attorneys, Justin
M. Cuniff, Matthew T. Healy, and KIERNAN TREBACH, LLP, and pursuant to 28 U.S.C. §§ 1332,
1441, and 1446, hereby remove the above-captioned matter to this Court. The grounds for removal
are set forth below.

NATURE OF PLAINTIFF’S CLAIM

1. On or about June 1, 2021, Plaintiff Maryann Kibarian (“Plaintiff’), through
counsel, commenced this action against Defendant by filing a Complaint in the Circuit Court for
Montgomery County, Maryland, under Case No. 485903—V (“the State Court Action”). In
accordance with 28 U.S.C. § 1446(a), true and accurate copies of all process documents, pleadings,
and orders served in the Circuit Court for Montgomery County, Maryland as of this date are
attached hereto as Exhibit A.

2. The Complaint alleges that Plaintiff, on September 29, 2018, was a business invitee

of Defendant’s grocery store located at 0104 River Road in Potomac, Maryland, and that she was
Case 8:21-cv-01665-TDC Document1 Filed 07/06/21 Page 2 of 4

allegedly struck by a commercial stock/inventory cart that was being operated by one of

Defendant’s employees and or agents while she was standing in said store’s refrigerated meat

 

section.
3. The Complaint asserts a single count of negligence against Defendant.
PROCEDURAL POSTURE
4. On or about June 1, 2021, this action was initiated by Plaintiff.
5. On or about June 8, 2021, Defendant was served with the Complaint through its

resident agent via process server.

6. On or about July 6, 2021, Defendant filed its Answer and Affirmative Defenses in
the State Court Action.

7. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(2)(B).

PARTIES

8. According to Plaintiff's Complaint, Plaintiff is an individual residing in the State
of Maryland. Therefore, pursuant to 28 U.S.C. § 1332(a)(1), for diversity purposes, Plaintiff is a
citizen of the State of Maryland.

9. Defendant Safeway, Inc., is a Delaware corporation with its principal place of
business in Oakland, California. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for diversity
purposes, Defendant is a citizen of Delaware and California.

JURISDICTION AND VENUE

10. This action is a civil action that falls under this Court’s original jurisdiction

pursuant to 28 U.S.C. § 1332 (diversity of citizenship), and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(a), (b), and (c).
Case 8:21-cv-01665-TDC Document1 Filed 07/06/21 Page 3 of 4

11. This case is removable pursuant to 28 U.S.C. § 1441 because this United States
District Court has original jurisdiction of this case under 28 U.S.C. §1332(a). Section 1332(a)
states, in pertinent part, as follows:

a) The district court shall have original jurisdiction of all civil actions
where the matter in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between

1. citizens of different States....

12. Plaintiff is a citizen of Maryland and Defendant is a citizen of Delaware and
California.

13. Plaintiff's Complaint seeks compensatory damages in excess of $75,000.00,
exclusive of interest and costs.

14. —‘ Pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446(a), this Court has original
jurisdiction over this action because the amount in controversy exceeds $75,000.00 and because
this action is between citizens of different states.

15. Venue is proper because this district encompasses the jurisdiction in which Plaintiff
initiated her lawsuit and the jurisdiction in which the alleged incident occurred.

16. Pursuant to 28 U.S.C. §1446(d), a Notice of Filing of Notice of Removal is being
filed contemporaneously with the Clerk of the Circuit Court for Montgomery County, Maryland,
and served on Plaintiffs counsel of record. A copy of the Notice of Filing of Notice of Removal,
without exhibits, is attached hereto as Exhibit B.

17. No admission of fact, law, or liability is intended by this Notice of Removal, and

all defenses, affirmative defenses, and motions are hereby reserved to Defendant.
Case 8:21-cv-01665-TDC Document1 Filed 07/06/21 Page 4 of 4

WHEREFORE, Defendant Safeway, Inc., respectfully requests that this Notice of Removal
be accepted and that the State Court Action be removed to the United States District Court for the

District of Maryland.

Dated: July 6, 2021 Respectfully submitted,

KIERNAN TREBACH, LLP

By: Ly ata

Justin M. cau eth 16689)
Matthew T. Healy 0. 20999)

One Park Place, Suite 425

Annapolis, Maryland, 21401
Telephone: 443-263-2800
Facsimile: 443—263-2935
jcuniff@kiernantrebach.com
mhealy@kiernantrebach.com
Counsel for Defendant Safeway, Inc.

CERTIFICATE OF SERVICE
I hereby certify that on the 6th day of July, 2021, a copy of Defendant Safeway Inc.’s,
foregoing Notice of Removal was filed with the Clerk of Court using the CM/ECF system, which
will send a notification of filing to:
Allia Borowski, Esq.
Edward Norwind, Esq.

Ronald Karp, Esq.
Karp, WIGODSKY, NORWIND, KUDEL & GOLD, P.A.

2273 Research Boulevard
itt
oly mA [Uw |

Suite 200
Matthew T, Healy, e

Rockville, Maryland, 20850
